NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30042

                Plaintiff-Appellee,             D.C. No.
                                                6:20-cr-00006-SEH-1
 v.

DANIEL WAYNE BAKER,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                          Submitted December 9, 2021**
                            San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      Following a conditional guilty plea to unlawful possession of a firearm by a

prohibited person, 18 U.S.C. § 922(g)(1), Daniel Wayne Baker appeals from a

district court order denying his motion to suppress evidence. “We review [the]

denial of a motion to suppress de novo, and the district court’s factual findings for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
clear error.” United States v. Norris, 942 F.3d 902, 907 (9th Cir. 2019). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court did not err in concluding that Baker validly waived

his rights under Miranda v. Arizona, 384 U.S. 436 (1966), before speaking with

Agent Solon and Detective McDuffie on January 21, 2020. “We review a district

court’s ruling on a Miranda waiver under two standards: Whether the waiver was

knowing and intelligent is a question of fact that we review for clear error. Whether

the waiver was voluntary is a mixed question of fact and law, which we review de

novo.” United States v. Amano, 229 F.3d 801, 803 (9th Cir. 2000).

      Baker argues that the district court erred in finding that his waiver was

knowing and intelligent because the district court mistakenly believed that the

Miranda warnings were read aloud to Baker, as opposed to provided to Baker in

writing. But the district court’s relevant finding was that Baker’s waiver of his

Miranda rights was knowing and intelligent, and that finding is not clearly

erroneous.

      Baker was provided with Miranda warnings on a written form, which he

reviewed before signing.     “Although not dispositive, a written waiver of one’s

Miranda rights is strong evidence that the waiver is valid.” United States v. Bernard

S., 795 F.2d 749, 753 n. 4 (9th Cir. 1986) (citation and internal quotation marks

omitted). Baker admits that he “does not argue that his Miranda rights were


                                         2
improperly administered.” Nor does Baker explain why the waiver of his Miranda

rights was not knowing or intelligent or why it was material whether the Miranda

warnings were given in writing or orally. In these circumstances, the district court’s

potential misunderstanding of whether the Miranda warnings were read aloud or

provided in writing does not provide a basis for relief.

      2.     Baker also argues that statements he made in his January 21, 2020

interview should be suppressed because his initial, un-Mirandized statements to

officers on January 16, 2020 were involuntary. This argument fails because,

although the district court found that Baker’s statements on January 16 should have

been suppressed under Miranda, the district court correctly found that the January

16 statements were voluntary, and, similarly, that Baker’s post-Miranda warning

statements were voluntary.

      Baker’s reliance on United States v. Williams, 435 F.3d 1148 (9th Cir. 2006),

is thus misplaced. Williams explained that “absent deliberately coercive or improper

tactics in obtaining the initial statement, the mere fact that a suspect has made an

unwarned admission does not warrant a presumption of compulsion with respect to

the postwarning confession.” Id. at 1152 (citation and internal quotation marks

omitted). Here, Baker fails to point to any deliberately coercive or improper tactics

by the parole officers.




                                          3
      Regardless, even if the statements Baker made on January 16, 2020 were

considered involuntary, Baker has not demonstrated error because his January 21,

2020 statements were sufficiently attenuated from the January 16 confession. To

determine if a subsequent confession is sufficiently attenuated from a prior one, “we

consider (1) the temporal proximity between the statements; (2) the intervening

circumstances; and (3) the purpose and flagrancy of the official misconduct.” United

States v. Shi, 525 F.3d 709, 727 (9th Cir. 2008). Here, there was a five-day period

between the two confessions; Baker made his second confession to different law

enforcement officers from different agencies; and there is no basis to conclude that

any of the officers’ questioning reflected flagrant misconduct. Thus, Baker fails to

demonstrate that the district court erred in not suppressing the statements he made

to officers on January 21, 2020.

      AFFIRMED.




                                         4